Title: From George Washington to Nicolas Pike, 20 June 1786
From: Washington, George
To: Pike, Nicolas



Sir,
Mount Vernon 20th June 1786

Your letter of the 25th of March did not come to hand till lately or it should have had an earlier acknowledgement.
It gives me the highest satisfaction to find the Arts and Sciences making a progress in any Country; but when I see them advancing in the rising States of America I feel a peculiar pleasure: and in my opinion, every effort of Genius, and all attempts towards improving useful knowledge ought to meet with encouragement in this Country. Your performance is of the most useful and beneficial kind, and, from the opinion of those Gentlemen who have inspected it I have not the least doubt but that it is a very valuable one.

I feel a grateful sense of the honour which you designed me by wishing to dedicate your Book to me, and would even sacrifice my own ideas of propriety respecting the matter so far as to comply with your request, if I thought that by a non-compliance I should discourage so good a work. But Sir, as there are several Characters in your part of the country who deservedly hold a high rank in the literary world, and whose names would add dignity to such a performance, it would be more proper (if I might presume to offer my opinion upon the matter) to dedicate your Book to them. I must therefore beg leave to decline the honour which you would do me, as I have before done in two or three cases of a similar kind. With the sincerest wishes for the success of your work, and much esteem I am Sir, Your Obdt Hume Servt

Go: Washington

